Exhibit 10.1

 

ALTERNATIVE WARRANTS
REGISTRATION RIGHTS AGREEMENT

 

This Alternative Warrants Registration Rights Agreement (the “Agreement”) is
made and entered into as of this 3rd day of March, 2006 by and among Tapestry
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
“Investors” named in that certain Purchase Agreement by and among the Company
and the Investors (the “Purchase Agreement”).

 

The parties hereby agree as follows:

 

1.     CERTAIN DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Alternative Warrants” has the meaning given to such term in the Purchase
Agreement.

 

“Alternative Warrant Shares” means the shares of Common Stock issuable upon the
exercise of the Alternative Warrants.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City, New York and Boulder, Colorado are open for the general
transaction of business.

 

“Common Stock” shall mean the Company’s common stock, par value $0.0075 per
share, and any securities into which such shares may hereinafter be
reclassified.

 

“Investors” shall mean the Investors identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Investor who is a subsequent holder
of any Alternative Warrants or Registrable Securities.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” shall mean (i) the Alternative Warrant Shares and (iii)
any other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale by the
Investors pursuant to Rule 144(k).

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement,

 

--------------------------------------------------------------------------------


 

including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.     REGISTRATION.

 

(a)           Registration Statements.

 

(i)            Promptly following the date on which the Alternative Warrants
become exercisable in accordance with their terms (the “Effective Date”) but no
later than thirty (30) days after the Effective Date (the “Filing Deadline”),
the Company shall prepare and file with the SEC one Registration Statement on
Form S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities, subject to the Required Investors’ consent),
covering the resale of the Registrable Securities in an amount at least equal to
the Alternative Warrant Shares.  Such Registration Statement shall include the
plan of distribution attached hereto as Exhibit A.  Such Registration Statement
also shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities.  Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Investors.  The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Investors and their
counsel prior to its filing or other submission.  If a Registration Statement
covering the Registrable Securities is not filed with the SEC on or prior to the
Filing Deadline, the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 1.5% of the
amount that is equal to (A) the aggregate number of Alternative Warrant Shares
(i.e., 522,815), multiplied by (B) an assumed price per Warrant Share of $2.00,
for each 30-day period or pro rata for any portion thereof following the Filing
Deadline for which no Registration Statement is filed with respect to the
Registrable Securities.  Such payments shall constitute the Investors’ exclusive
monetary remedy for such events, but shall not affect the right of the Investors
to seek injunctive relief.  Such payments shall be made to each Investor in
cash.

 

(ii)           Additional Registrable Securities.  Upon the written demand of
any Investor and upon any change in the Warrant Price (as defined in the
Alternative Warrants) such that additional shares of Common Stock become
issuable upon the exercise of the Alternative Warrants, the Company shall
prepare and file with the SEC one or more Registration Statements on Form S-3 or
amend the Registration Statement filed pursuant to clause (i) above, if such
Registration Statement has not previously been declared effective (or, if Form
S-3 is not then

 

--------------------------------------------------------------------------------


 

available to the Company, on such form of registration statement as is then
available to effect a registration for resale of such additional shares of
Common Stock (the “Additional Shares”), subject to the Required Investors’
consent) covering the resale of the Additional Shares, but only to the extent
the Additional Shares are not at the time covered by an effective Registration
Statement.  Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Additional Shares.  Such Registration Statement shall not include
any shares of Common Stock or other securities for the account of any other
holder without the prior written consent of the Required Investors.  The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors and their counsel prior to its
filing or other submission.  If a Registration Statement covering the Additional
Shares is required to be filed under this Section 2(a)(ii) and is not filed with
the SEC within ten (10) Business Days of the request of any Investor or upon the
occurrence of any of the events specified in this Section 2(a)(ii), the Company
will make pro rata payments to each Investor, as liquidated damages and not as a
penalty, in an amount equal to 1.5% of the amount that is equal to (A) the
aggregate number of Alternative Warrant Shares (i.e., 522,815), multiplied by
(B) an assumed price per Warrant Share of $2.00, for each 30-day period or pro
rata for any portion thereof following the date by which such Registration
Statement should have been filed for which no Registration Statement is filed
with respect to the Additional Shares.  Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief.  Such payments shall be made
to each Investor in cash.

 

(b)           Expenses.  The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable out-of-pocket fees and expenses of one counsel to the Investors
(which fees and expenses shall not exceed $35,000 in the aggregate) and the
Investors’ reasonable out-of-pocket expenses in connection with the
registration, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

 

(c)           Effectiveness.

 

(i)            The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable.  The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the Investors
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby.  If (A)(x) a Registration
Statement covering the Registrable Securities is not declared effective by the
SEC prior to the earlier of (i) five (5) Business Days after the SEC shall have
informed the Company that no review of the Registration Statement will be made
or that the SEC has no further comments on the Registration Statement or (ii)
the 90th day after the Effective Date (the 120th day if the SEC reviews the
Registration Statement), or (y) a Registration Statement covering Additional
Shares is not declared effective by the SEC within ninety (90) days following
the

 

--------------------------------------------------------------------------------


 

time such Registration Statement was required to be filed pursuant to Section
2(a)(ii) (120 days if the SEC reviews the Registration Statement), or (B) after
a Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), but excluding the inability of any Investor to sell the
Registrable Securities covered thereby due to market conditions and except as
excused pursuant to subparagraph (ii) below, then the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to 1.5% of the amount that is equal to (A) the aggregate number of
Alternative Warrant Shares (i.e., 522,815), multiplied by (B) an assumed price
per Warrant Share of $2.00, for each 30-day period or pro rata for any portion
thereof following the date by which such Registration Statement should have been
effective (the “Blackout Period”).  Such payments shall constitute the
Investors’ exclusive monetary remedy for such events, but shall not affect the
right of the Investors to seek injunctive relief.  The amounts payable as
liquidated damages pursuant to this paragraph shall be paid monthly within three
(3) Business Days of the last day of each month following the commencement of
the Blackout Period until the termination of the Blackout Period.  Such payments
shall be made to each Investor in cash.

 

(ii)           For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify the Investors in writing of the existence of (but in no
event, without the prior written consent of an Investor, shall the Company
disclose to such Investor any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the Investors
in writing to cease all sales under the Registration Statement until the end of
the Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.

 

3.     COMPANY OBLIGATIONS.  THE COMPANY WILL USE COMMERCIALLY REASONABLE
EFFORTS TO EFFECT THE REGISTRATION OF THE REGISTRABLE SECURITIES IN ACCORDANCE
WITH THE TERMS HEREOF, AND PURSUANT THERETO THE COMPANY WILL, AS EXPEDITIOUSLY
AS POSSIBLE:

 

(a)           use commercially reasonable efforts to cause such Registration
Statement to become effective and to remain continuously effective for a period
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities covered by
such Registration Statement may be sold pursuant to Rule 144(k) (the
“Effectiveness Period”) and advise the Investors in writing when the
Effectiveness Period has expired;

 

(b)           prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions

 

--------------------------------------------------------------------------------


 

of the 1933 Act and the 1934 Act with respect to the distribution of all of the
Registrable Securities covered thereby;

 

(c)           provide copies to and permit counsel designated by the Investors
to review each Registration Statement and all amendments and supplements thereto
no fewer than seven (7) days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

 

(d)           furnish to the Investors and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to such Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as each Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Investor that are
covered by the related Registration Statement;

 

(e)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)            prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Investors and their counsel in connection with the registration or qualification
of such Registrable Securities for offer and sale under the securities or blue
sky laws of such jurisdictions requested by the Investors and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

(g)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)           promptly notify the Investors, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the 1933
Act (including during any period when the Company is in compliance with Rule
172), upon discovery that, or upon the happening of any event as a result of
which, the Prospectus included in a Registration

 

--------------------------------------------------------------------------------


 

Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and at the request of any such holder, promptly prepare, file with the
SEC pursuant to Rule 172 and furnish to such holder a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing; and

 

(i)            otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including Rule 172, notify the Investors promptly if the Company no longer
satisfies the conditions of Rule 172 and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter).

 

(j)            With a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to:  (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the 1934 Act; and (iii) furnish to
each Investor upon request, as long as such Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail such Investor of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

4.     DUE DILIGENCE REVIEW; INFORMATION.  UPON REASONABLE PRIOR NOTICE, THE
COMPANY SHALL MAKE AVAILABLE, DURING NORMAL BUSINESS HOURS, FOR INSPECTION AND
REVIEW BY THE INVESTORS, ADVISORS TO AND REPRESENTATIVES OF THE INVESTORS (WHO
MAY OR MAY NOT BE AFFILIATED WITH THE INVESTORS AND WHO ARE REASONABLY
ACCEPTABLE TO THE COMPANY), ALL FINANCIAL AND OTHER RECORDS, ALL SEC FILINGS (AS
DEFINED IN THE PURCHASE AGREEMENT) AND OTHER FILINGS WITH THE SEC, AND ALL OTHER
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AS MAY BE REASONABLY NECESSARY
FOR THE PURPOSE OF SUCH REVIEW, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND
EMPLOYEES, WITHIN A REASONABLE TIME PERIOD, TO SUPPLY ALL SUCH INFORMATION
REASONABLY REQUESTED BY THE INVESTORS OR ANY SUCH REPRESENTATIVE, ADVISOR OR
UNDERWRITER IN CONNECTION WITH SUCH REGISTRATION STATEMENT

 

--------------------------------------------------------------------------------


 

(INCLUDING, WITHOUT LIMITATION, IN RESPONSE TO ALL QUESTIONS AND OTHER INQUIRIES
REASONABLY MADE OR SUBMITTED BY ANY OF THEM), PRIOR TO AND FROM TIME TO TIME
AFTER THE FILING AND EFFECTIVENESS OF THE REGISTRATION STATEMENT FOR THE SOLE
PURPOSE OF ENABLING THE INVESTORS AND SUCH REPRESENTATIVES, ADVISORS AND
UNDERWRITERS AND THEIR RESPECTIVE ACCOUNTANTS AND ATTORNEYS TO CONDUCT INITIAL
AND ONGOING DUE DILIGENCE WITH RESPECT TO THE COMPANY AND THE ACCURACY OF SUCH
REGISTRATION STATEMENT.

 

The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.     OBLIGATIONS OF THE INVESTORS.

 

(a)           Each Investor shall promptly furnish in writing to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement.  An Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

 

(b)           Each Investor, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)           Each Investor agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof, such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until the Investor is advised by the Company that a supplemented or amended
prospectus has been filed with the SEC and until any related post-effective
amendment is declared effective and, if so directed by the Company, the Investor
shall deliver to the Company or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession of the
Prospectus covering the Registrable Securities current at the time of receipt of
such notice.

 

--------------------------------------------------------------------------------


 

6.     INDEMNIFICATION.

 

(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof; (ii) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.

 

(b)           Indemnification by the Investors.  Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto.  In no event shall the liability of an Investor be greater
in amount than the dollar amount of the proceeds (net of all expense paid by
such Investor in connection with any claim relating to this Section 6 and the
amount of any damages such Investor has otherwise been required to pay by reason
of such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

--------------------------------------------------------------------------------


 

(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of a holder of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such holder in connection with any claim relating to this
Section 6 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.

 

7.     MISCELLANEOUS.

 

(a)           Amendments and Waivers.  This Agreement may be amended, modified
or waived only by a writing signed by the Company and the Required Investors;
provided that if any such amendment, modification or waiver would adversely
affect in any material respect any Investor or group of Investors who have
comparable rights under this Agreement disproportionately to the other Investors
having such comparable rights, such

 

--------------------------------------------------------------------------------


 

amendment, modification, or waiver shall also require the written consent of the
Investor(s) so adversely affected.  Notwithstanding the foregoing, no amendment
or modification of this Agreement that would restrict or otherwise limit any
Investor’s registration rights hereunder shall be effective against such
Investor without its written consent.

 

(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.

 

(c)           Assignments and Transfers by Investors.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns.  An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that (i) such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected and (ii) the transferee agrees in writing to be
bound by this Agreement as if it were a party hereto.

 

(d)           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Required Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.

 

(e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)            Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not

 

--------------------------------------------------------------------------------


 

invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent permitted by applicable law, the parties hereby waive any provision
of law which renders any provisions hereof prohibited or unenforceable in any
respect.

 

(i)            Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby. 
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement.  Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
ALTERNATIVE WARRANTS
REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

TAPESTRY PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Leonard Shaykin

 

 

Name:

Leonard Shaykin

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

BAKER BROS. INVESTMENTS II, L.P.

 

 

 

By:

Baker Bros. Capital, L.P., its general partner

 

By:

Baker Bros. Capital (GP), LLC, its general partner

 

 

 

 

By:

/s/ Julian Baker

 

 

 

Name:

Julian Baker

 

 

Title:

Managing Member

 

 

 

 

 

BAKER BIOTECH FUND II (Z), L.P.

 

 

 

By:

Baker Biotech Capital II (Z), L.P., its general partner

 

By:

Baker Biotech Capital II (Z) (GP), LLC, its general
partner

 

 

 

 

By:

/s/ Julian Baker

 

 

 

Name:

Julian Baker

 

 

Title:

Managing Member

 

 

 

 

 

BAKER BIOTECH FUND III, L.P.

 

 

 

By:

Baker Biotech Capital III, L.P., its general partner

 

By:

Baker Biotech Capital III (GP), LLC, its general
partner

 

 

 

 

By:

/s/ Julian Baker

 

 

 

Name:

Julian Baker

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

BAKER BIOTECH FUND III (Z), L.P.

 

 

 

By:

Baker Biotech Capital III (Z), L.P., its general partner

 

By:

Baker Biotech Capital III (Z) (GP), LLC, its general partner

 

 

 

 

By:

/s/ Julian Baker

 

 

 

Name:

Julian Baker

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

14159 L.P.

 

 

 

By:

14159 Capital, L.P., its general partner

 

By:

14159 Capital (GP), LLC, its general partner

 

 

 

By:

/s/ Julian Baker

 

 

 

Name:

Julian Baker

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

BIOTECHNOLOGY VALUE FUND, L.P.

 

 

 

By:

BVF Partners, L.P., its general partner

 

By:

BVF Inc., its general partner

 

 

 

 

By:

/s/ Mark N. Lampert

 

 

 

Name:

Mark N. Lampert

 

 

Title:

President

 

 

 

 

 

 

 

 

 

BIOTECHNOLOGY VALUE FUND II, L.P.

 

 

 

By:

BVF Partners, L.P., its general partner

 

By:

BVF Inc., its general partner

 

 

 

 

By:

/s/ Mark N. Lampert

 

 

 

Name:

Mark N. Lampert

 

 

Title:

President

 

 

 

 

 

 

 

 

 

BVF INVESTMENTS, L.L.C.

 

 

 

By:

BVF Partners, L.P., its manager

 

By:

BVF Inc., its general partner

 

 

 

 

By:

/s/ Mark N. Lampert

 

 

 

Name:

Mark N. Lampert

 

 

Title:

President

 

 

 

 

 

 

 

 

 

INVESTMENT 10, L.L.C.

 

 

 

By:

BVF Partners, L.P., its attorney-in-fact

 

By:

BVF Inc., its general partner

 

 

 

 

By:

/s/ Mark N. Lampert

 

 

 

Name:

Mark N. Lampert

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

FORT MASON MASTER, LP

 

 

 

By:

Fort Mason Capital, LLC, its Managing
Member

 

 

 

 

By:

/s/ Dan Gorman

 

 

 

Name:

Dan Gorman

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

FORT MASON PARTNERS, LP

 

 

 

By:

Fort Mason Capital, LLC, its Managing
Member

 

 

 

 

By:

/s/ Dan Gorman

 

 

 

Name:

Dan Gorman

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

By:

Heights Capital Management, Inc., its
authorized agent

 

 

 

 

By:

/s/ Martin Kobinger

 

 

 

Name:

Martin Kobinger

 

 

Title:

Investment Manager

 

--------------------------------------------------------------------------------


 

 

MERLIN BIOMED LONG TERM
APPRECIATION, LP

 

 

 

By:

/s/ Norman Schleifer

 

 

 

Name:

Norman Schleifer

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

MERLIN BIOMED OFFSHORE MASTER
FUND

 

 

 

By:

/s/ Norman Schleifer

 

 

 

Name:

Norman Schleifer

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SPECIAL SITUATIONS FUND III Q.P. L.P.

 

 

 

By:

/s/ David Greenhouse

 

 

 

Name:

David Greenhouse

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SPECIAL SITUATIONS LIFE SCIENCE FUND
L.P.

 

 

 

By:

/s/ David Greenhouse

 

 

 

Name:

David Greenhouse

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SPECIAL SITUATIONS PRIVATE EQUITY
FUND L.P.

 

 

 

By:

/s/ David Greenhouse

 

 

 

Name:

David Greenhouse

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SPECIAL SITUATIONS FUND L.P.

 

 

 

By:

/s/ David Greenhouse

 

 

 

Name:

David Greenhouse

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SPECIAL SITUATIONS CAYMAN FUND L.P.

 

 

 

By:

/s/ David Greenhouse

 

 

 

Name:

David Greenhouse

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

IRA FBO CHUNG W. KONG DB SECURITIES
INC. CUSTODIAN ROTH CONVERSION
ACCOUNT

 

 

 

By:

/s/ Chung W. Kong

 

 

 

Name:

Chung W. Kong

 

 

Title:

Beneficiary

 

 

 

 

 

 

 

 

 

IRA FBO CHANG L. KONG DB SECURITIES
INC. CUSTODIAN ROTH CONVERSION
ACCOUNT

 

 

 

By:

/s/ Chung W. Kong

 

 

 

Name:

Chung W. Kong

 

 

Title:

Beneficiary

 

 

 

 

 

 

 

 

 

TANG CAPITAL PARTNERS, LP

 

 

 

By:

/s/ Kevin C. Tang

 

 

 

Name:

Kevin C. Tang

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

KEVIN C. TANG AS CUSTODIAN FOR JUSTIN
LEE TANG UNDER THE CA TRANSFER TO
MINORS ACT

 

 

 

By:

/s/ Kevin C. Tang

 

 

 

Name:

Kevin C. Tang

 

 

Title:

Trustee

 

 

 

 

 

KEVIN TANG AND HAEYOUNG TANG
TRUSTEES THE TANG FAMILY TRUST
DATED 8-27-02

 

 

 

By:

/s/ Kevin C. Tang

 

 

 

Name:

Kevin C. Tang

 

 

Title:

Trustee

 

--------------------------------------------------------------------------------


 

 

KEVIN C. TANG AS CUSTODIAN FOR
JULIAN KONG TANG UNDER THE CA
TRANSFER TO MINORS ACT

 

 

 

By:

/s/ Kevin C. Tang

 

 

 

Name:

Kevin C. Tang

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

KEVIN C. TANG AS CUSTODIAN FOR NOA
YOUNG TANG UNDER THE CA TRANSFER
TO MINORS ACT

 

 

 

By:

/s/ Kevin C. Tang

 

 

 

Name:

Kevin C. Tang

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

IRA FBO KEVIN TANG DB SECURITIES INC.
CUSTODIAN ROLLOVER ACCOUNT

 

 

 

By:

/s/ Kevin C. Tang

 

 

 

Name:

Kevin C. Tang

 

 

Title:

Beneficiary

 

--------------------------------------------------------------------------------


 

 

VERSANT CAPITAL MANAGEMENT LLC

 

 

 

By:

/s/ Herriot Tabuteau

 

 

 

Name:

Herriot Tabuteau

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

XMARK JV INVESTMENT PARTNERS, LLC

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

 

Name:

Mitchell D. Kaye

 

 

Title:

Chief Investment Officer

 

 

 

 

 

 

 

 

 

XMARK OPPORTUNITY FUND, LTD.

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

 

Name:

Mitchell D. Kaye

 

 

Title:

CIO

 

 

 

 

 

 

 

 

 

XMARK OPPORTUNITY FUND, L.P.

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

 

Name:

Mitchell D. Kaye

 

 

Title:

CIO

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

• block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

• an exchange distribution in accordance with the rules of the applicable
exchange;

 

• privately negotiated transactions;

 

• short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

• through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

• a combination of any such methods of sale.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as

 

--------------------------------------------------------------------------------


 

selling stockholders under this prospectus.  The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the warrants by payment of cash, however, we will receive
the exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. 
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

--------------------------------------------------------------------------------


 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates.  In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act.  The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act.

 

--------------------------------------------------------------------------------